Van Brunt, J.
I do not concur in the result of this opinion. I think that the motion to remand the cause should be heard in the United States courts, as no adjudication that we can make will deprive that court of jurisdiction, if they hold the allegations of the petition to be sufficient, which they may very well do. The order should be affirmed, with costs.
Daniels, J.
I agree that the approval of the bond, and filing that with the petition, transferred this action to the United States circuit court, and this court was thereby divested of its jurisdiction over it. If the pyoceeding was, for any cause, irregular, the motion to send the action back to this'court on that account should be addressed to the circuit court; and this court accordingly can do no less than to affirm the order of the special term.